DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Office Action is in response to the application 16/912,389 filed on 06/25/2020.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Agrawal et al. (NPL “Continuous Security in IoT Using Blockchain") “Agrawal” in view of Boemi (USPGPUB 20200074438) "Boemi".
	Regarding claim 1, Agrawal teaches a method for handling block chain operation in a block chain system (100), comprising: 5parallelly combining and handling in response to parallelly combining, by the block chain system (100), a pre- computed state of a succeeding block at a height more than a current block with transactions in the current block to obtain a state to be stored in the succeeding block at next height more than a block associated with the pre-computed state (Section 3.1.1: the next chosen state by the user depends only on the past few states. A threshold Markov model of order n is chosen… Section 3.1.2: The second approach for prediction is based on Long Short-Term Memory (LSTM, a recurrent neural network architecture). A LSTM cell [10] enables the network to remember previous trends for predicting future output. This approach first trains a neural network for each user based on his/her previous trail. Currently the previous trail is used on the feature vector. The prediction problem for the next state has been handled using a multiclass prediction model. Each of the next possible states is considered a class. Given the previous sequence window, the classifier predicts a class which corresponds to the predicted next state. Thus, the system contains a predictive model that predicts the future states in a blockchain by combining the states and sequences of the states in the past). 

	Boemi teaches a 10consensus mechanism to finalize the transactions to include in an immediate next block at a height one more than the current block ([0066]: The system is directed to broadcasting credit transaction message (transaction) to a blockchain network, and registering the transaction in the distributed blockchain, adding the new transaction block to the previous blockchain. Also, the distributed blockchain servers can employ a Bitcoin-type proof-of-work function to validate the transaction and to determine who receives mining credit for adding the new transaction block to the distributed blockchain and the distributed blockchain servers can employ a different blockchain consensus protocol to validate the transaction and to determine who as the next block to the distributed blockchain, such as proof of stake, activity, burn, capacity, elapsed time, or the like. Thus, the system validates the transaction and determines the next block for the transaction with a consensus model). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Boemi teachings in the Agrawal system. Skilled artisan would have been motivated to incorporate placing appropriate transactions in the next block taught by Boemi in the Agrawal system to improve the verification process and strengthens the security aspect of a blockchain system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Agrawal et al. (NPL " Continuous Security in IoT Using Blockchain") “Agrawal” in view of Boemi (USPGPUB 20200074438) "Boemi" and Song et al (US PGPUB 20190286629) "Song".
Regarding claim 10, Agrawal in view of Boemi teaches all the limitations of claim 1. Agrawal in view of Boemi does not explicitly teach wherein the height of the succeeding block refers to a number of blocks after a genesis block including the succeeding block in consideration.
Song teaches the height of the succeeding block refers to a number of blocks after a genesis block including the succeeding block in consideration ([0011]: If the storage space is determined as satisfying at least one preset condition, generating at least one representative block by referring to the transactions in the current blocks registered in the n-th distributed ledger, creating an (n+1)-th distributed ledger whose genesis block is the representative block, and registering one or more next blocks, which are requested for registration after the representative block is registered, in the (n+1)-th distributed ledger. Thus, the system creates a genesis block in between blocks and any block generated after the genesis block is a continuation of the blockchain thus its height is greater than the previous blocks). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 
Regarding claim 11, note the rejections of claim 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2-10 and 12-20 contain limitations, when combined with the limitations of claims 1 respectively has been considered as a whole and are considered to be allowable over the prior art of record.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153